Case 1:21-mc-00423-AT Document 3-11 Filed 05/04/21 Page 1 of 2




                  EXHIBIT K
                      Case 1:21-mc-00423-AT Document 3-11 Filed 05/04/21 Page 2 of 2

            Original Message
From: customersupport@thomsonreuters.com [customersupport@thomsonreuters.com]
Sent: 4/5/2018 7:06 PM

With reference to your request, I confirm that we have been unable to establish any information regarding individuals below that would fit the criteria
for an inclusion on World-Check.

Patokh Kayumovich Chodiev



            Original Message
From: customersupport@thomsonreuters.com [customersupport@thomsonreuters.com]
Sent: 4/3/2018 5:53 PM


                      THOMSON REUTERS CUSTOMER SUPPORT


                     Thank you for contacting Thomson Reuters Customer Support.

                     I have received your query regarding Patokh Kayumovich Chodiev (Chodiev) (also known as Patokh K Chodiev ,
                     Patokh Chodiev and P Chodiev ). I am working with our research specialist and we are prioritizing this matter.


                     I will send you an update within 24-48 working hours.


            Original Message
From:
Sent: 4/3/2018 3:14 PM
To: grc.wc.research@thomsonreuters.com

Hi Team,


As part of our research, we’ve come across information as given in the attached document. Kindly create a World-Check profile for the subject
individual, as soon as possible.



Should you have any queries regarding the request, please do not hesitate to contact me.



I shall forward the password for the attached document in a follow-up e-mail.
